DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           CLIEVE W. LAKE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D16-132

                               [June 1, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Geoffrey D. Cohen,
Judge; L.T. Case No. 14-11861 CF10A.

   Clieve W. Lake, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the summary denial of appellant’s motion to correct illegal
sentence because the motion does not establish an illegal sentence.
Appellant alleged that one of the two prior felony convictions serving as a
predicate for his habitual offender designation was a conviction for
possession of cocaine.      However, that is authorized under section
775.084(1)(a)3., Florida Statutes (2015). See Woods v. State, 807 So. 2d
727, 729 (Fla. 1st DCA 2002) (“[S]ection 775.084(1)(a)3 does not forbid
the imposition of a habitual offender sentence, merely because one of the
prior felonies is an offense relating to purchase or possession [of a
controlled substance].”).

   Affirmed.

CIKLIN, C.J., WARNER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.
2